Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election of group I, drawn to compounds of the formula II and simple compositions thereof in the reply filed on 12/28/2020 is acknowledged.  Because applicant did snot distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 26, 27, 29, and 33-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 24, 25, 28, and 30-32 is contained herein.





Priority
This application is a national phase entry under 35 U.S.C. 371 of international application PCT/EP2018/067394, filed 6/28/2018, which claims priority to European Application No. EP 17305826.4, filed 6/29/2017.



Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 24 and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-10 of US Patent 8,846,701 in view of WO 2009/156315.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
Claims 24 and 30 are drawn to the phosphate compound of formula II and compositions thereof. Patent ‘701 discloses specifically the free base of formula II (see compound 8 of claim 8) and compositions thereof (see claim 9). The scope of the patent claims also include pharmaceutically acceptable salts thereof. The patent does not disclose the phosphate salt as what is currently claimed. However, document WO 2009/156315 also teaches the free base of formula II and suggests salts thereof. Even specifically suggesting the phosphate salt (see compound 8, line 25, page 10, and page 7, line 14 for salt). Thus the claimed compound would have been considered obvious since the prior art at the time the invention was conceived specifically suggested this particular salt.
It has been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 24 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Caldarelli et al. (WO 2009/156315).
The claims may be drawn to the formula II and compositions thereof which is comprised of the phosphate salt. Caldarelli et al. teach the free base of formula II, compositions thereof, and suggests salts thereof. Even specifically suggesting the phosphate salt (see compound 8, line 25-free base, page 10, page 7, line 14 for salt, and abstract for compositions thereof). Due to the document disclosing a preferred number of pharmaceutical salts, one skilled in the art would have been motivated to prepare any of these particular choices (including the claimed phosphate) and readily arrive at the claimed invention. Thus the claimed compound would have been considered obvious.













Conclusion
Claims 24 and 30 are rejected. 
Claims 25, 28, and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.